

	

		II

		109th CONGRESS

		1st Session

		S. 862

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Santorum (for

			 himself and Ms. Landrieu) introduced the

			 following bill; which was read twice and referred to the Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to increase inpatient hospital payments under the Medicare Program to

		  Puerto Rico hospitals.

	

	

		1.Short titleThis Act may be cited as the

			 Puerto Rico Medicare Reimbursement

			 Equity Act of 2005.

		2.Modification of

			 medicare inpatient hospital payment rate for Puerto Rico

			 hospitalsSection

			 1886(d)(9)(E) of the Social Security

			 Act (42 U.S.C. 1395ww(d)(9)(E))

			 is amended—

			(1)by striking and at the end

			 of clause (iii);

			(2)in clause (iv), by inserting and

			 before October 1, 2005, after 2004, and by striking the

			 period at the end and inserting ; and; and

			(3)by adding at the end the following new

			 clause:

				

					(v)on or after October 1, 2005, the applicable

				Puerto Rico percentage is 0 percent and the applicable Federal percentage is

				100

				percent.

					.

			

